FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are pending.  Claims 11-20 are withdrawn due to a previous restriction requirement.  Claims 1-10 are up for examination.

Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive.
Applicant argues that:
Sterilization requires strict protocol of steps that arranged in priority, and smart controlling of time and parameter value of each step. So that if exposure time, temperature or pressure is disturbed, the device stops working and requires re-sterilization from the beginning. On the contrary, this sterilization procedure of Lawrence does not apply for drying process, as drying process is a complementary process that aims to prepare the materials for re-work and the drying system does not stop or restart its cycle when the drying process is disrupted.  The outstanding Office Action relies on Lawrence’s “TEST 1” and “TEST 2”.  
The Test 1 was to raise pressure of the gas, used in drying, to 100 kPa and a temperature of 150 °C, but the exposure time was very short and this does not fulfill a basic condition of sterilization and is not sufficient for sterilization. Standard sterilization requires exposure time of 3 to 5 minutes continuously at least, under pressures of 100-200 kPa at temperature of 121-132 °C, respectively. However, as recited in Lawrence’s process, exposure time takes 0 second in “TEST 1”, and takes 30 second in “TEST 2”.
Reading Lawrence, an ordinary skilled person in the art would understand that Lawrence is merely related to a drying process, meaning that the function is completely different from sterilization. Lawrence provides a pressure drying method instead of vacuum drying method that used in current devices. Because Lawrence thought that vacuum drying step after sterilization, allows recontamination of the sterilized products by entering of outside microbes in case of a leak in the device.  So Lawrence applies positive pressure instead of negative pressure in drying method. On the other hand, heating of drying gas of Lawrence is optional not essential and used to enhance dehumidification of the products.  And the decontamination of drying gas is implemented by air filter not by heat.
Therefore, Lawrence’s drying process/system cannot replace the claimed sterilization process/system and has nothing to do with it, and Lawrence’s disclosure does not claim that in any way.

The Examiner would respectfully respond that:
It is first noted that nowhere in the claims is vacuum drying or vacuum sterilization disclosed.  Thus, it is unclear as to what the Applicant is intending to convey with the recitation of: 
Lawrence provides a pressure drying method instead of vacuum drying method that used in current devices. Because Lawrence thought that vacuum drying step after sterilization, allows recontamination of the sterilized products by entering of outside microbes in case of a leak in the device.  So Lawrence applies positive pressure instead of negative pressure in drying method.

	Thus, the use of positive pressure in the disclosure of Lawrence does not aid or deter said reference from meeting the limitations of the claims.
	Further, the Applicant is once again reminded that The Manual of Patent Examining Procedures specifically states, “while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function” as well as, “a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.” (MPEP 2114 [R-1]).
Because the system can operate by sterilizing items with heat alone due to Lawrence disclosing that the drying step takes place at 150°C and 100kPa (column 4, lines 30-40), which is more than sufficient to sterilize items, then the reference meets the limitations of the claims.  For clarification, the system of Lawrence is provided with all of the structural components in which an operator can operate said system to heat air with heater (17) and blow compressed clean air with compressor (14) into the sealable chamber (12), and hold said heated air within said chamber for a period of time sufficient to sterilize items therein by closing valves (18 & 19) to complete a sterilization procedure.  As such, the system is fully configured to operate to sterilize items therein as currently claimed.  Therefore, the reference of Lawrence meets the limitations of claim 1.  Thus, this response is not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence (U.S. Patent No. 5,735,061).
Lawrence discloses a sterilization system comprising:
A sealable chamber (12) with an inlet and outlet aperture (concerning claim 2; Figure) configured to contain articles required to be sterilized for a sterilization;
A compressor (14) configured to compress clean filtered ambient air in the chamber up to a predetermined pressure (column 2, lines 14-23);
A heater (17) configured to heat the compressed air inserted into the chamber (column 4, lines 1-10);
An inlet valve (18) for said heated and compressed air inserted into the chamber (12);
An outlet valve (19) for releasing the air from the chamber (12) after a predetermined amount of time (column 4, lines 32-37); and
A control unit configured to open and close the inlet and outlet valve (18 & 19), sense a temperature of the chamber (12) and activate or deactivate the heater, and sense a pressure of the chamber and activate or deactivate the compressor; (column 3, lines 10-26; column 4, lines 1-9 and 30-55) and
Wherein the sterilization system is fully functionally and structurally capable of operating without steam.  
The Applicant is reminded that The Manual of Patent Examining Procedures states that, “while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function” as well as, “a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.” (MPEP 2114 [R-1]).  

Regarding claims 3 and 4, Lawrence also discloses that the air inserted into the chamber via the inlet aperture and release4d via the outlet aperture is capable of being inserted as air turbulence by the inlet aperture to distribute the air uniformly within the chamber (column 3, line 60 to column 4, line 9).

With respect to claim 5, the reference further discloses an air filter (16) to insert clean air into the chamber (column 3, lines 63-68).

Regarding claim 7, Lawrence continues to disclose that the controller is configured to control at least one of the inlet valve, the compressor, the heater and the outlet valve so that the predetermined pressure in the chamber is maintained with the predetermined temperature for a predetermined time (column 3, lines 10-26; column 4, lines 1-9 and 30-55).

With respect to claim 8, Lawrence also discloses that the inlet valve (18), the compressor (14), the heater (17), the chamber (12) and the outlet valve (19) are connected via an air duct as shown in the Figure.

Concerning claim 9, Lawrence also discloses that the heater is a heat exchanger (column 4, line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (U.S. Patent No. 5,735,061) in view of Schmoegner (U.S. Patent No. 5,122,344).
Lawrence is relied upon as set forth above.  Lawrence does not appear to disclose that inlet and outlet valves are solenoid valves.  Schmoegner discloses a sterilization system for sterilizing items with a fluid (abstract), wherein the system includes a chamber (10) with an inlet and outlet as shown in Figure 1.  The reference continues to disclose that the inlet and outlet are provided with an inlet valve (21) and an outlet valve (32). Schmoegner discloses that the inlet and outlet valves (21 and 32) are solenoid valves because solenoid valves can be controlled via a controller in order to aid in controlling various operating parameters such as temperature and pressure (column 5, lines 44-58).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize solenoid valves as the inlet and outlet valves in Lawrence because solenoid valves can be controlled via a controller in order to aid in controlling various operating parameters such as temperature and pressure as exemplified by Schmoegner.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (U.S. Patent No. 5,735,061) in view of Till (U.S. Patent No. 7,497,237).
Lawrence is relied upon as set forth above.  Lawrence does not appear to disclose that the heat exchanger is configured to heat the air in the air duct with an electrical heater.  Till discloses a system for sterilizing objects with a fluid, wherein the fluid is heated (column 5, lines 1-12).  The reference continues to disclose that the fluid is heated with an electrically heated heat exchanger in order to successfully heat the fluid to a predetermined precise temperature (column 5, line 63 to column 6, line 7).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize an electrically heated heat exchanger in Lawrence in order to successfully heat the fluid to a predetermined precise temperature as exemplified by Till.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/           Primary Examiner, Art Unit 1799